Citation Nr: 0639779	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $15.411.41, plus interest.


WITNESSES AT HEARING ON APPEAL

Appellant, Charito C and Ernestine C


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Committee on Waivers and Compromises (the Committee) of the 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005 subsequent to the issuance of the statement of 
the case, the appellant submitted additional evidence, to 
include a medical expense report and a new list of expenses 
for November and December 2003 and December 2004, directly to 
the agency of original jurisdiction (AOJ).  The AOJ has not 
reviewed this evidence and there is no indication in the 
record that the veteran waived initial consideration of 
evidence by the AOJ.  As the AOJ did not review this 
evidence, an SSOC must be issued.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue the veteran a 
supplemental statement of the case with 
consideration of the evidence received 
in March 2005.

2.  The AOJ should attempt to obtain an 
updated financial status report.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



